Citation Nr: 1224344	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 2004 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, inter alia, denied the benefits sought on appeal.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in April 2012. 

The Veteran's claim for service connection for a left ear hearing loss disability appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The weight of the competent evidence of record is against a finding that the Veteran has a current right ear hearing loss disability related to active military service.

2.  The weight of the competent evidence of record is against a finding that the Veteran has a current bilateral hip disability related to active military service.

3.  The weight of the competent evidence of record is against a finding that the Veteran has a current left ankle disability related to active military service.

4.  The weight of the competent evidence of record is against a finding that the Veteran has a current back disability related to active military service.

5.  The weight of the competent evidence of record is against a finding that the Veteran has a current left wrist disability related to active military service.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  A bilateral hip disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A left ankle disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  A back disability was not incurred in or aggravated by active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).

5.  A left wrist disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated March 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the March 2009 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and post-service private medical treatment records have been obtained, to the extent available.  

In September 2010, the Veteran indicated that he received treatment from a VA contract examiner in "late 2008" through the VA Medical Center (VAMC) in Tulsa, Oklahoma.  The RO reviewed records from the VAMCs in Muskogee/Tulsa and Oklahoma City for the period from January 2008 to January 2009, and it found no pertinent records.  The RO then informed the Veteran that it could not locate records associated with the purported 2008 examination, and it requested that the Veteran confirm his date and location of treatment.  The RO additionally provided the Veteran with a release in order for it to obtain records from a private physician.  The RO received no response to this request.

In April 2011, the Veteran indicated that he received treatment from a civilian contract examiner in "January or February 2009."  The RO requested all such records from the VAMC in Muskogee/Tulsa in May 2011, August 2011, and October 2011, and it requested records from the VAMC in Oklahoma City in May 2011.  Each VAMC was unable to locate any records within the specified timeframe.  In May 2011, the RO requested that the Veteran provide it with a copy of the report of the contract examination, and it received no reply.  

After making these efforts to obtain the purported examination, the RO made a formal finding on the unavailability of the civilian contract examination referenced by the Veteran.  The Veteran was informed of this finding in December 2011.  The Board finds that additional efforts to obtain the Veteran's alleged examination report would be futile, and as such, the Board finds that VA has fulfilled its duty to assist in obtaining these records.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Veteran was provided with a fee-based audiological examination in October 2009, a fee-based joint examination in April 2009, and a VA joint examination in March 2011.  The examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The Veteran has suggested that his audiological examination was inadequate.  With respect to the Veteran's claimed left ear hearing loss, the Board agrees and has further addressed the need for an additional medical opinion in the Remand portion of the decision below.  With respect to the Veteran's right ear however, the Board finds that the examination is adequate.  The Veteran stated at his April 2012 videoconference hearing that the examiner "coached" him through the examination, and that the results of the audiological examination did not accurately describe the severity of his hearing loss.  While the Board has considered the Veteran's allegations of inadequacy, it also notes that the October 2009 examiner is a Doctor of Audiology.  The Board has reviewed the Veteran's October 2009 examination report thoroughly for any suggestion from the examiner that the Veteran's test results were in any way invalid or inflated because he was informed of words in advance.  There is no such suggestion in the examination report.  Further, the results of the October 2009 examination are consistent with the other audiological examinations of record.  The Board, therefore, finds this examination and the joints examination to be adequate for the purpose of rendering a decision in the instant case.  See 38 C.F.R. § 4.2 (2011) see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran presented testimony before the undersigned Veterans Law Judge in an April 2012 videoconference hearing, and a transcript of this hearing is of record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Pertinent Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for the Veteran's claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding the first Hickson element, medical evidence of a current disability, in order to prevail on the issue of service connection, there must be competent evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (finding that in the absence of proof of a present disability, there can be no valid claim for service connection because Congress has specifically limited entitlement in this manner).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service Connection - Right Ear Hearing Loss Disability

The Veteran essentially contends that he has a right ear hearing loss disability as a result of his active duty military service.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

Impaired hearing is a disability for VA's purposes when: (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or (2) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A.    §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a); see also VA Under Secretary for Health letter dated October 4, 1995 (noting that it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability). 

As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between the current disability and active duty military service.  See Hickson, supra.

With respect to the first Hickson element, evidence of a current disability, a May 2009 clinical note recorded the following pure tone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
0
0
0

The Maryland CNC speech discrimination score was 96 percent for the right ear.  The clinician indicated that the Veteran had "hearing within normal limits with excellent speech discrimination."

An October 2009 fee-based audiological examination recorded the following pure tone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
5
10
0

The Maryland CNC speech discrimination score was 96 percent for the right ear.  

Upon review of these results, at no time has the Veteran's right ear auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 40 decibels or greater, nor has the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater, nor have speech recognition scores using the Maryland CNC Test been less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  Therefore, the medical evidence of record does not indicate that the Veteran has a right ear hearing loss disability for VA purposes, and the Veteran's claim for service connection for a right ear hearing loss disability fails on this basis alone.  

With respect to the Veteran's lay statements regarding difficulty hearing in the right ear, the Board has no reason to doubt that the Veteran currently experiences trouble hearing.  Indeed, he is competent to testify as to such.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007). In fact, it was the Veteran's lay assertions that prompted the VA to request testing of the Veteran's claimed hearing loss, to see if the symptoms he described actually amounted to a disability for VA purposes.  However, as noted above, the evidence of record does not contain adequate audiological findings consistent with a right ear hearing loss disability as defined by 38 C.F.R. § 3.385 . The Veteran, as a layperson, is not competent to report that any left ear hearing impairment that he currently experiences rises to the level of establishing a disability for VA purposes. Thus, his statements are insufficient to establish a current right ear hearing loss disability.  

In the absence of any diagnosed right ear hearing loss disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection - Left Hip and Left Ankle Disability

The Veteran contends that he has a left hip and left ankle disability as a result of his active duty military service.  These claims will be addressed together because they involve the application of similar laws to similar facts, and because each claim fails because of the preponderance of the evidence shows that he does not have current left hip and left ankle disabilities.  

As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between the current disability and active duty military service.  See Hickson, supra.

With regard to the first Hickson element, medical evidence of a current disability, the Veteran received a fee-based examination in April 2009.  At that time, the Veteran did not claim to have any pain in his left hip.  An x-ray examination of the Veteran's left hip was within normal limits.  The examiner indicated that there was no diagnosis for the Veteran's claimed left hip condition because there was no pathology to render a diagnosis.  

At a subsequent March 2011 VA examination, the examiner indicated that the Veteran reported no left hip problem of any kind at any time.  X-ray examination of the left hip was again unremarkable.  Given the Veteran's absence of complaints regarding the left hip, the examiner indicated that there was no diagnosis associated with the left hip.  

Similarly, the Veteran has no diagnosed condition associated with his left ankle.  The April 2009 fee-based examiner noted the Veteran's complaints of daily squeezing, aching, and cramping pain in his left ankle.  An x-ray examination of the Veteran's left ankle was within normal limits.  The examiner indicated that there was no diagnosis for the Veteran's left ankle condition because there was no pathology to render a diagnosis.  

The March 2011 VA examiner noted the Veteran's complaints of pain in his left ankle.  Range of motion testing in the left ankle was normal, and an x-ray examination of the ankle was unremarkable.  Likewise there neurological function and vascular status were normal and there was no joint instability. 

While the evidence shows that the Veteran currently has pain in his left hip and left ankle, as shown above, clinical evaluation has not revealed any underlying disability.   The Board observes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges the Veteran's belief that he has a left hip and left ankle disability, and he is competent to testify as to symptomatology such as experiencing pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as noted above, the objective evidence fails to show any currently-manifested left hip or left ankle condition.  The Veteran, as a lay person, is not competent to opine that any symptomatology, such as pain, is attributable to a particular underlying disability.  His statements are therefore insufficient to establish the presence of any left hip or left ankle disability.

In the absence of any diagnosed left hip or left ankle disability at any time since the filing of the claim, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (holding that service connection cannot be granted if the claimed disability does not exist.)  Accordingly, the first Hickson element, evidence of a current disability, has not been met, and the claim fails on this basis alone.  In reaching this conclusion, the Board also considered the doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2002).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Back, Left Wrist, and Right Hip Disability

The Veteran contends that he has a back, left wrist, and right hip disability as a result of his active duty military service.  These claims will be addressed together because they involve the application of similar laws to similar facts.

As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between the current disability and active duty military service.  See Hickson, supra.

With regard to the first Hickson element, medical evidence of a current disability, the evidence of record is unclear as to whether the Veteran has current disabilities of the back, left wrist, and right hip.  For example, the March 2011 VA examiner diagnosed the Veteran only with pain in the back, left wrist, left ankle, and right hip, and the examiner specifically excluded other diagnoses.  As noted above, pain alone, without a diagnosed or identifiable underlying malady or condition, does not itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, supra.

Notwithstanding the conclusions of the March 2011 examiner, however, the Board observes that a June 2010 clinical record diagnosed the Veteran with a chronic strain of the back and right hip.  Furthermore, a June 2011 chiropractor indicated that the Veteran had degenerative disc disease of the lower spine.  The April 2009 fee-based examiner diagnosed the Veteran with tendonitis of the wrists.  For the purpose of this decision alone, affording the Veteran with the benefit of the doubt, the Board finds that the first Hickson element, evidence of a current disability, is satisfied with respect to each of the Veteran's claims.

With regard to the second Hickson element, in service disease or injury, the Veteran, in his July 2008 Report of Medical History completed at service separation, indicated that he had pain in his wrist, recurrent back pain, and painful joints.  The Veteran's separation screening examination indicated that he had right hip joint and wrist discomfort.  The second Hickson element, in-service disease or injury, is therefore met.

Regarding the third Hickson element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the instant case, the March 2011 examiner provided the only nexus opinion of record regarding the possible relationship between the Veteran's back condition, left wrist condition, and right hip condition and active duty service.

With respect to the Veteran's back condition, the examiner opined that the Veteran's alleged back condition was less likely than not related to the Veteran's military service.  Instead, the examiner opined that the Veteran's back condition was more likely due to his weight lifting activities and to the risk of back pain faced by the population generally.  The examiner disagreed with the June 2010 diagnosis of a "chronic strain" in the Veteran's back, because there was no evidence in the record suggesting that the Veteran has had frequent, recurrent spinal muscle injury.  The examiner then offered an extensive review of medical literature documenting how common back pain is within the population at large.

With respect to the Veteran's left wrist condition, the examiner opined that the Veteran's alleged left wrist condition was less likely than not related to the Veteran's military service.  The examiner found that the Veteran had no arthritis and normal neurological function, normal vascular status, normal range of motion, and no joint instability.  Instead, the examiner opined that the Veteran's left wrist condition was more likely due to his weight lifting activities and, as with the Veteran's back pain, to the risk of such pain faced by the general population.  

With respect to the Veteran's right hip condition, the March 2011 examiner found that the Veteran's right hip condition was less likely than not related to the Veteran's military service.  Instead, the examiner opined that the Veteran's hip condition was more likely due to the Veteran's weight lifting activities, discrepancies in his leg length (the examiner measured his left leg at 95 centimeters and his right leg at 93.5 centimeters), and the risk of hip pain faced by the population at large.  The examiner further noted that the Veteran reported a diminishment in pain when wearing a right heel wedge to correct his disparate leg length.  The examiner disagreed with the June 2010 diagnosis of a "chronic strain" in his right hip, because there was no evidence in the record suggesting that the Veteran has had frequent, recurrent spinal muscle injury.  The examiner additionally offered an extensive review of medical literature documenting how common hip pain is within the population at large.

To the extent that the Veteran believes that these conditions are related to his military service, as he asserted in his April 2012 hearing before the undersigned, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran is competent to report both that he experienced pain in service and that he experiences pain now.  Indeed, the Veteran was provided with a VA examination based upon the competency of his reports of pain.

However, even when a veteran is asserting continuity of symptomatology after service, the Veteran is not necessarily competent to attribute a current disability to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical determinations such as a link between currently reported back, wrist, and hip pain and any incident of service.  The Board finds such determinations especially problematic given the contrary conclusions of the VA examiner discussed above.  With respect to the Veteran's claims for service connection for his back and hip conditions, the examiner explicitly found that the Veteran did not suffer from a chronic condition, notwithstanding the Veteran's complaints of pain.  Thus, while the Veteran's assertions of continuity are of some probative value, they are ultimately far outweighed by the contrary conclusions of the VA examiner. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's claimed back, left wrist, and right hip disabilities and his active duty military service, and it finds that the third Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefits sought on appeal are accordingly denied.



ORDER

Service connection for a right ear hearing loss disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a back disability is denied.

Service connection for a left wrist disability is denied.


REMAND

The Veteran's claim for service connection for a left ear hearing loss disability is remanded in order to ensure that there is a complete record upon which to decide the Veteran's claim.  

Once VA provides a Veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Hearing loss represents a disability for VA purposes when, among other criteria, speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  In the instant case, a May 2009 clinical note, while it is not fully clear based on the formatting of the report, may indicate that the Maryland CNC speech discrimination score for the Veteran's left ear was 92 percent.  Notwithstanding this apparent reading, the clinician indicated that the Veteran had "excellent speech discrimination."  The Veteran then underwent a fee-based audiological examination in October 2009, and while the examiner found that the Veteran's hearing was normal bilaterally, the examiner did not address the relevance, if any, of the May 2009 clinical note that indicated that the Veteran had 92 percent speech discrimination in his left ear.  

The Court of Appeals for Veterans Claims (Court) has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The 92 percent speech discrimination recorded in October 2009 meets the regulation requirements for a hearing loss disability for VA purposes.

In order to afford the Veteran with every possible consideration, an additional medical opinion regarding the Veteran's left ear hearing loss, with the option for an additional examination, is required in this case. 

Accordingly, this issue is REMANDED for the following actions:

1. Forward the Veteran's claims file to a VA audiologist.  The claims file must be reviewed by the examiner and the supplemental report must reflect such a review was undertaken.  If the audiologist determines that an additional examination is required in order to render the following opinion, such an examination should be provided.

The examiner should address whether the May 2009 clinical note indeed indicates that the Veteran's speech discrimination score in his left ear was 92 percent.  If the examiner agrees that this report demonstrates speech discrimination of 92 percent in the left ear, the examiner must opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that this left ear hearing loss disability is etiologically related to service.  In rendering this opinion, the audiologist should assume that the Veteran was exposed to loud noise in service.

2. After completing the above action and any other necessary development, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, and if otherwise in order, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


